                        First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act



                                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                 SOUTHERN DISTRICT OF INDIANA
                      United States of America                                           )
                      v.                                                                 )           Case No. 1:06CR00047-1
                      Damien Brodie                                                      )           USM No. 08186-028

                      11/03/2006                                                                     Sara Varner
                      Date of Previous Judgment                                                      Defendant’s Attorney

                                 Order for Sentence Reduction Pursuant to Section 404 of the First Step Act of 2018

                       Upon motion of ✔ the defendant         the Director of the Bureau of Prisons ✔ the attorney for the
                       Government, or       the Court for a reduced sentence based on the statutory penalties which were
                       modified by sections 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.
                       2372), as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time defendant’s
                       offense was committed. Having considered such motion, and taking into account the First Step Act
                       of 2018,

                       IT IS ORDERED that the motion is:
                           DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
                          reflected in the last judgment issued) of 240 months (Ct. 1) is reduced to 120 months (Ct. 1) .

                      I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:
                      Previous Sentence Imposed: 240 months (Ct. 1)      Amended Sentence: 120 months (Ct. 1)
                      Previous Supervised Release Term Imposed: 10 years Amended Supervised Release Term: 8 years
                      Previous Underlying Sentence Imposed:              Amended Underlying Sentence:

                       II. SENTENCE RELATIVE TO AMENDED TERMS:

                          ✔    Conditions of supervised release set forth in judgment are to remain in effect.
                               Conditions of supervised release set forth in judgment are to remain in effect, with the following
                               modifications:


                      III. ADDITIONAL COMMENTS:



                       Except as provided above, all provisions of the judgment dated                          11/03/2006   shall remain in effect.

                       IT IS SO ORDERED.




                                     Order Date: 2/21/2019
A CERTIFIED TRUE COPY
Laura A. Briggs, Clerk
U.S. District Court
Southern District of Indiana

By
                      Deputy Clerk
